ORIGINAL                                   02/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 22-0079


                                       OP 22-0079

                                                                    HLtii
 JARED BARTH,
                                                                     FFB   2 2 2022
             Petitioner,                                          Bovven Greenwood
                                                                Clerk of Suprerne Court
                                                                   State of Montana

       v.
                                                                    ORDER
 STATE OF MONTANA, and
 MIKE TOTH, Sheriff,
 Mineral County Jail,

             Respondents.


       Jared Barth has filed a "Motion for Writ of Habeas Corpus" and states that
"Petitioner Jared Barth is being unlawfully restrained of his liberty" according to his
Motion, that we deem a Petition. M. R. App. P. 14(2). We amend the caption to include
the Mineral County Sheriff because Barth is currently detained in the Mineral County Jail.
Section 46-22-201(1)(c), MCA.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration. Sectiori 46-22-101(1), MCA.
       Barth references a Municipal Court cause number in his pleading. He explains that
law enforcement for the City of Missoula arrested and charged him for assault in
February 2021. He states that he was transported to a hospital for a mental health exam;
that no diagnosis was made; that he was given the offer of going to West House or Warm
Springs; and that he had not appeared before a Judge while this occurred. He further states
that he appeared before then-Judge Jenks for an ornnibus hearing, which he alleges was his
first time in court. Barth provides that he has not been given the copies of court minutes
and the probable cause affidavit that he has requested, and that he has a pre-trial status
hearing on February 8, 2022. Barth concludes that he has been wrongly charged and
arrested.
       Barth's relief is not with this Court at this time or through this remedy of habeas
corpus. The cause of his restraint is due to his pending criminal charge. He has not
challenged want of bail. Section 46-22-103, MCA. He states he has legal counsel to
represent him. We observe that Barth has on-going criminal cases in Missoula County.'
       We caution Barth to refrain from filing pleadings in this Court while he is
represented by counsel. M. R. App. P. 10(1).
       Barth     has    not     demonstrated      that    he    is    illegally    incarcerated.
Section 46-22-101(1), MCA. Therefore,
       IT IS ORDERED that Barth's Petition for Writ of Habeas Corpus is DENIED,
without prejudice.
       The Clerk is directed to provide a copy of this Order to Sheriff Mike Toth,
Mineral County; to Rich Salois, City Attorney, along with a copy of Barth's Petition; to
Brittany L. Williams, Counsel for the State, along with a copy of Barth's Petition; to
Stephanie McKnight, Defense Counsel, along with a copy of Barth's Petition; to counsel
of record, and to Jared Barth personally.
       DATED this ZI.fg day of February, 2022.




  Prior to this Petition's filing, Barth filed a Motion for Supervisory Control over the
Missoula County District Court, Judge John Larson, and his counsel. Barth has two criminal
cases, and one most likely originated in Justice or Municipal Court. See Barth v. Fourth Judicial
Dist. Ct., No. OP 22-0072.
                                                 2
    .,.‘I__        •,e__.
        Justices




3